Exhibit AÉROPOSTALE REPORTS RECORD JANUARY SALES RESULTS; SAME STORE SALES INCREASE 6%; RAISES FOURTH QUARTER EARNINGS GUIDANCE TO $1.41 TO $1.42 PER DILUTED SHARE New York, New York – February 4, 2010 - Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual and active apparel for young women and men, today announced that total net sales for the four-week period ended January 30, 2010 increased 15% to $111.2 million, from $96.5 million for the four-week period ended January 31, 2009. The Company's same store sales increased 6% for the month, compared to a same store sales increase of 11% in the year ago period. The Company stated that its gross margins for the month increased over last year, and that its inventories remain well controlled and on plan. The Company also made a smooth transition into its new floor set, with the initial customer reaction to its spring merchandise collection being very positive. Based on stronger than expected performance for the month, the Company now expects fourth quarter earnings in the range of approximately $1.41 to $1.42 per diluted share, versus its previously issued guidance of $1.33 to $1.34 per share. The revised guidance represents a 40% to 41% increase over earnings of $1.01 in the fourth quarter last year. For the fourth quarter of fiscal 2009, total net sales increased 16% to $799.9 million, from $690.0 million in the year ago period. Same store sales for the fourth quarter increased 9%, compared to a same store sales increase of 6% last year.
